     Case 2:16-cr-00143 Document 90 Filed 04/29/20 Page 1 of 2 PageID #: 307



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:19-cr-00021
                                                              2:16-cr-00143


PAUL WILLIAM MARTIN



                      MEMORANDUM OPINION AND ORDER

       Pending before the court is the defendant’s Motion for Release Pending Appeal.

[ECF No. 153]. 1 A judicial officer must detain a person pending appeal unless the

judicial officer finds: (1) by clear and convincing evidence that the person is not likely

to flee or pose a danger to the community if released under 18 U.S.C. § 3142(b), (c);

and (2) that the appeal is not for the purpose of delay and raises substantial question

of law or fact likely to result in reversal, an order for a new trial, a sentence that does

not include a term of imprisonment, or a reduced sentence to a term of imprisonment




1The Court is not required to conduct a hearing under 18 U.S.C. § 3143. See e.g.,
United States v. Stevens, No. CR 19-350-02, 2020 WL 1888968, at *2 (E.D. Pa. Apr.
16, 2020) (“The Court did not conduct a hearing on Stevens’ motion because it is not
required under 18 U.S.C. §§ 3143….”); United States v. Parry, No. CR ELH-15-0416,
2017 WL 1386336, at *1 (D. Md. Apr. 14, 2017) (“This Memorandum Opinion
addresses defendant Lori Parry’s ‘Motion For Release Pending Appeal’… The Motion
was filed pursuant to 18 U.S.C. § 3143. No hearing is necessary to resolve the
Motion.”).
   Case 2:16-cr-00143 Document 90 Filed 04/29/20 Page 2 of 2 PageID #: 308



less than the total of the time already served plus the expected duration of the

process. 18 U.S.C. § 3143(b).

      I cannot find by clear and convincing evidence that the defendant is not likely

to flee and that the defendant does not pose a danger to the community. The

defendant is a seven-time convicted felon who committed the instant offense while he

was under the direct supervision of this court. Accordingly, I do not need to reach

whether the defendant raises a substantial question of law or fact. I therefore DENY

the motion. [ECF No. 153].

      The Court remains gravely concerned about the ongoing coronavirus

pandemic, also known as COVID-19, and has considered the risks of COVID-19 with

respect to the defendant. The defendant has provided no evidence of the existence of

any coronavirus cases at the Carter County Detention Center, and the Carter County

Detention Center has procedures to protect the staff and inmate population.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                      ENTER:        April 29, 2020
